SACKETT, Judge.
This case comes to us on appeal from a review hearing in juvenile court. We address the claim of two parents that their children should be moved from a foster home in Marshall County to a foster home in Polk County and that venue of the Child in Need of Assistance petition should be transferred to Polk County. We affirm the trial court’s decision to leave the children in the foster home where they are well adjusted and to leave venue in Marshall County.
This case originally involved four children. Two have reached their majority during these proceedings. We are concerned with the physical placement of a girl, C.P., born November 19, 1972, and a boy, D.D., born March 17,1977. The girl is the natural daughter of the mother. The boy is the natural child of both parents. The children are currently living as foster children in the home of their mother’s brother and his wife. The placement in the foster home followed a series of serious problems with the relationship between the four children and the parents, particularly the father. Because of the problems the children were determined to be children in need of assistance and were placed by the court in the uncle’s and aunt’s care.
Since the placement extensive counseling has taken place. The children have made an excellent adjustment to their uncle’s home and are thriving. The counselors recommended the children stay with the uncle. In fact, everyone involved with the situation except the parents contends the placement should continue. The parents have moved from Marshall County to Polk County to obtain education. They admittedly are unable to take the children into their home at this time. The main thrust of the parent's argument is that because the children are so secure in the foster home the parents will have difficulty convincing the children to come back. The trial court found:
[the] parents have been given a considerable amount of time, services and expenses in the opportunity to reunite their family. Progress toward reunification has been minimal if any. Blame for lack of progress must be placed in a large degree with the parents and in particular with the stepfather.
On our de novo review we agree with these findings. The parents recognize the children are happy in the current foster home and know they can’t take them back now but seem to feel the children would more readily return to them if they were in another foster home.
The Iowa court considered the issue of bonding to foster parents in the case of In re A.C., 415 N.W.2d 609 (Iowa 1987). The facts of AC are readily distinguishable from the matter before us. There was a finding in AC the foster parents sought to bond a permanent relationship. Id. at 615. No evidence of any such conduct exists here. In addition, the present placement is with the mother’s brother and his wife. The children and these foster parents have a bonding that flows from a familial relationship that preceded foster placement and will continue beyond it. Their maternal grandmother and two older siblings have strong ties to the uncle’s home. The children consequently maintain an excellent relationship with this extended family.
Multiple foster placements are detrimental to a child, may result in shallow indiscriminate emotional relationships in later years, and may become the source of antisocial, delinquent or criminal behavior. Comment, Involuntary Termination of Parental Rights in Louisiana: Unraveling the Statute, 58 Tul.L.Rev. 1045, 1046-47 (1984). Children who have formed emotional ties to a foster family suffer the same emotional effect upon removal as do children being moved from the biological home. Cole, Advocating for Adoption *569Services, in Foster Children in the Courts 462 (M. Hardin ed. 1983). Each time a child is separated attachments may be broken generating insecurity and an inability to form future attachments. The inability to form attachments may permanently impair a child’s ability to form loving relationships. Wald, State Intervention on Behalf of “Neglected” Children: Standards for Removal of Children From Their Homes, Monitoring the Status of Children in Foster Care, and Termination of Parental Rights, 28 Stan.L.Rev. 623, 667 (1976) [hereinafter cited as Wald].
Because of the danger inherent in transfer from one foster home to another, we do not expand In re A.C. beyond its facts nor do we interpret it to dictate removal of children from one foster home to another just because significant bonding has occurred between the foster parents and the children. See Iowa Code § 232.102(6)(1985) (When the child is not returned to the child’s home and if the child has been previously placed in a licensed foster care facility, the department or agency responsible for the placement of the child shall consider placing the child in the same licensed foster care facility.)
Because the counseling hasn’t reunited the family, the parents argue if we change the placement then it will be easier for them to be reunited with their children. What they do not address is the fact there is no assurance a neutral foster home is available or that the children will adjust to another home. The right foster parents are not easy to find. There are reported cases of children being mistreated or abused in foster care. Wald, 28 Stan.L. Rev. at 645. It is easy to understand why good foster parents are not always readily available. Foster parents are poorly paid. As foster parents they are on twenty-four-hour-a-day call. They are given a job with incredible responsibility. They are given little training to handle their job. We have a large number of quality foster parents in this state, but not all foster homes are necessarily good homes. It is not always possible to detect what foster home will be a good foster home. Consequently, a move from one foster home to another is not made without considerable risk. We cannot determine a move to another foster home will correct the problems the parents have in communicating with the children, nor will it change the father’s indifference toward the children.
We do not interpret A.C. to demand a move from a foster home merely because conscientious caring adults who assume total responsibility for the child become attached to the child and the child becomes attached to the adult, and the child has made a good placement. There is no basis to put these children in a new placement where they must adjust to new adult expectations about appropriate behavior, a new physical environment and perhaps new siblings and a new school. See Wald, 28 Stan.L.Rev. at 667.
The trial court is affirmed.
AFFIRMED.
All Judges concur except SCHLEGEL, J., and OXBERGER, C.J., who dissent.